Opinion by
Keefe, J.
It appeared that the plaintiff claimed the refund of duty solely by reason of the provisions of section 563 of the Tariff Act of 1930, as amended by the Customs Administrative Act of 1938. In view of these provisions it was held that this court is without jurisdiction to direct the collector to make an abatement in duties because of any injury, deterioration, loss, or damage *236sustained by merchandise while remaining in customs custody. ' On the authority of Abstract 27365- the court' dismissed the protest.